UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7751



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUDY A. SIMEK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-97-241)


Submitted:   April 27, 2001                   Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Judy A. Simek, Appellant Pro Se. William Neil Hammerstrom, Jr.,
Gavin Alexander Corn, OFFICE OF THE UNITED STATES ATTORNEY, Alex-
andria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Judy A. Simek appeals the district court’s order denying her

motion for error coram nobis in her action to vacate her sentence

under 28 U.S.C.A. § 2255 (West 2000).   See Fed. R. Civ. P. 60(b).

Simek has not appealed the underlying judgment denying her § 2255

motion, nor is it reviewable, as her notice of appeal was not filed

within sixty days of the entry of that order.        See Browder v.

Director, Dep’t of Corr. of Ill., 434 U.S. 257, 264 (1978).    Fur-

thermore, because Simek’s Rule 60(b) motion raises claims attacking

her sentence, it was properly construed as a successive motion

under 28 U.S.C.A. § 2255 (West Supp 2000).    See United States v.

Wilson, 901 F.2d 378, 380 (4th Cir. 1990) (affirming construal of

“motion coram nobis” as collateral attack on sentence under §

2255). Accordingly, we affirm the order of the district court dis-

missing Simek’s Rule 60(b) motion for writ of error coram nobis.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2